Citation Nr: 0207329	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  99-22 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a low back disorder.


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to April 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for status post 
lumbosacral strain with spondylosis and degenerative disc 
disease, and assigned a 20 percent disability rating, 
effective April 2, 1999.

The case was most recently before the Board in January 2001, 
when it was remanded to the RO for further development.  The 
requested development has been completed, and the case is 
again before the Board for adjudication.

The Board notes that at the time of a March 2001 VA 
examination, the examiner opined that the veteran's thoracic 
spine symptoms were related to his service-connected lumbar 
spine condition.  VA required to adjudicate all claims 
reasonably raised by a liberal reading of the record.  See EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991).  The examiner's 
statement may constitute an inferred claim for service 
connection for a thoracic spine disorder.  This matter is 
referred to the RO for its consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's low back disorder is principally manifested 
by complaints of pain and no more than moderate limitation of 
motion; no radiculopathy, muscle spasm or like symptoms were 
found on recent examination.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's low back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, and Diagnostic Codes 5010, 5289, 5292, 5293, 5295 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of notice and assistance.  Initially, the Board notes 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  
Significantly, the record in this case includes service 
medical records, two VA examination reports, and a private 
medical statement.  No additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the veteran with the claim.

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating.  The discussions in the 
rating decision, statement of the case, supplemental 
statement of the case, and Board remand have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Legal Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.

As indicated above, under 38 U.S.C.A. § 4.40, functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant on motion.  
The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.  The provisions of 38 U.S.C.A. §§ 4.45 and 4.59 also 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

The veteran's low back disorder has been evaluated under the 
provisions of Diagnostic Code 5292, and assigned a 20 percent 
disability rating.  Under DC 5292, a 20 percent evaluation is 
warranted for moderate limitation of motion of the lumbar 
spine and a 40 percent evaluation is warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.
 
In addition, the Board will consider DC 5293, for 
intervertebral disc syndrome.  A VA General Counsel's 
opinion, VAOPGCPREC 36-97 (December 12, 1997) provided, in 
part, that Diagnostic Code 5293 contemplates limitation of 
motion, and that the provisions of 38 C.F.R. §§ 4.40, 4.45, 
described supra, are applicable to ratings under Code 5293.  
Under DC 5293, a 20 percent evaluation is warranted for 
moderate intervertebral disc syndrome with recurring attacks; 
a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief; and a 60 percent rating is warranted 
when the syndrome is pronounced with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic 5293.

The Board will also consider Diagnostic Code 5295, relating 
to lumbosacral strain, which provides that slight subjective 
symptoms warrant a noncompensable disability evaluation, and 
where there is characteristic pain on motion, a 10 percent 
disability evaluation is warranted.  Where there is muscle 
spasm on extreme forward bending with loss of unilateral 
spine motion in a standing position, a 20 percent rating is 
warranted.  A 40 percent disability rating is warranted for 
symptoms of a severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

In addition, the Board is cognizant of the fact that this 
appeal arises from the veteran's dissatisfaction with his 
initial rating following the grant of service connection for 
a low back disorder.  In such a case, the Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) has held that separate or 
"staged" ratings must be assigned where the evidence shows 
varying levels of disability for separate periods of time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As such, all 
pertinent evidence for the appeal period is for 
consideration.

Factual Background.  The veteran's service medical records 
reflect complaints of, treatment for, and a diagnosis of 
mechanical low back pain.  In January 1999 a doctor reported 
that the veteran had a "poor" range of motion of the lumbar 
spine, and that he had a right thoracic and left lumbar hump, 
indicating scoliosis.  There were some degenerative changes 
noted at L3/4 with anterior spur formation, loss of disk 
height, and some less severe height loss at L2/3.  Diagnoses 
of idiopathic scoliosis and lumbar spondylosis were given.

At the time of a May 1999 VA examination, the veteran 
complained of low back pain, and related to the examiner that 
this pain started when he extended his back playing football 
during service.  The veteran stated that he had experienced 
pain "on and off" since then.  Flare-ups occurred 
approximately ten times per month, lasting between two and 
three hours.  The veteran's back pain increased following 
walking for more than thirty minutes at a time, sitting for 
more than three hours, or standing for ten minutes or more.  
Lifting objects from floor level was painful, and while 
bending over was not "bad," the process of straightening up 
was "worse."  Pain started on the right side of the lower 
back and extended to the chest.  The veteran took 25 
milligrams of Indocin four times a day.

Upon examination, no spasms or tenderness were demonstrated.  
The veteran was able to bend forward to 75 degrees and bend 
laterally, left and right, to 40 degrees.  He was able to 
extend to 35 degrees and rotate laterally, left and right, to 
35 degrees.  Straight leg raising, in both a sitting and 
supine position, was negative bilaterally.  Sensory 
examination was intact, and deep tendon reflexes were 
symmetrical 1+.  No focal weakness was noted, and carriage, 
posture and gait were normal.

The veteran underwent another VA examination in March 2001, 
at which time he indicated that his activity had become more 
limited since the aforementioned examination due to his back 
pain.  He did, however, report walking between one mile to 
one and a half miles, once or twice a day.  In addition, he 
used the treadmill for approximately thirty minutes once a 
week.  He reported severe flare-ups once every two weeks, 
lasting for two to three days.  The veteran had never been 
bedridden, and took Motrin as needed.  There had been no 
medical absenteeism from work during the past year for his 
back.  He was also going to school, studying computer 
networking.

Upon physical examination, the veteran had slight leftward 
scoliosis in the region of the lower thoracic and upper 
lumbar spine.  There was no evidence of kyphosis in the 
thoracic spine or of loss of lumbar lordosis.  Upon 
palpation, the veteran was non-tender in the midline of the 
thoracic and lumbar spine.  He demonstrated that his pain was 
usually in the paravertebral musculature to the right of the 
L3 and L4 level.  There was no evidence of muscle spasm or 
tenderness along the thoracic or lumbar spines.

The veteran had extension to 35 degrees and flexion to 80 
degrees.  His range of lateral rotation measured to 35 
degrees bilaterally, and flexion measured to 40 degrees 
bilaterally.  There was no decrease in the veteran's range of 
motion with repetitive motion testing in any of the four 
planes of motion.  However, the veteran did have increased 
discomfort with repetitive extension.  No incoordination or 
weakness was noted.

The examiner diagnosed the veteran with degenerative 
arthritis and recurrent strains of the lumbar spine, with 
residual pain.  In addition, the examiner opined that the 
veteran had an additional 15 degrees of lost range of motion 
in all planes during flare-ups.

Analysis.  The examination findings demonstrate that the 
degree of limitation of motion of the veteran's lumbosacral 
spine is slight to moderate, even with consideration of the 
additional loss of motion due to pain.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  In this case, pain was reported and was observed 
objectively.  The functional limitation caused by the low 
back pain are contemplated in the rating for moderate 
impairment that has been assigned.  Thus, 38 C.F.R. § 4.40, 
et seq. do not provide a basis for the assigning of an 
increased disability rating.  Likewise, to the extent 
arthritis is present in the low back, and secondary to the 
service-connected disorder, it does not provide a basis for a 
separate rating.  Limitation of motion, including any due to 
arthritis, is contemplated in the rating assigned.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the most current medical evidence shows 
objective evidence that severe limitation of motion of the 
lumbar spine is not present under Diagnostic Code 5292.  
Additionally, severe lumbosacral strain is not present under 
Diagnostic Code 5295.  Specifically, although the veteran has 
spondylosis and degenerative disc disease, the most recent VA 
examination indicates that his disability is no more than 
"moderate."  Indeed, the veteran's loss of range of motion 
is slight, and only moderate during flare-ups.  The examining 
physician stated that there was no lumbar muscle spasm or 
tenderness to palpation of the lumbar spine.  The Board 
concludes that the preponderance of the evidence is against 
the assignment of a higher evaluation based upon "severe" 
lumbosacral strain under DC 5295.

Further, there is no evidence that the veteran has severe 
intervertebral disc syndrome with recurring attacks to 
warrant a higher evaluation under DC 5293.  On examination in 
March 2001, the examiner noted that there was no description 
of radiculopathy.  Moreover, a higher rating under DC 5289 is 
not appropriate because there is no evidence of unfavorable 
ankylosis of the lumbar spine.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the low back disability presents 
an unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the veteran's low back 
disability has not required frequent periods of 
hospitalization and it was reported that there had been no 
medical absenteeism during the past year for his back.  
Therefore, the regular schedular standards, with the 20 
percent evaluation currently assigned, adequately compensate 
the veteran for any adverse industrial impact caused by his 
back disability.

Upon consideration of all pertinent evidence, the Board finds 
that there is no basis for the assignment of a rating in 
excess of 20 percent for any discrete period since the 
veteran's release from service in April 1999.  There is no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the back disability than that 
commensurate with the assigned 20 percent rating.  Since the 
preponderance of the evidence is against allowance of this 
issue, the benefit of the doubt doctrine is inapplicable.


ORDER

An increased rating in excess of 20 percent for the low back 
disability is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

